DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 24, 27, 32-33, 37, 42 and 43 have been amended.
Claims 1-23 and 25-26 have been cancelled.
Claims 28-31, 34-36 and 38-41 have been previously presented.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Christopher Maier on 08/22/22. Amend original claims 42 and 43 as follows:
42. A non-transitory computer-readable medium comprising a computer program for performing the method according to claim 24.  
43. A non-transitory computer-readable medium comprising a data structure comprising  the component-resolved 3D model of an the object obtained by performing a the method according to claim 24.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claim 24, though Kanemaru(US 2019/0069857) teaches obtaining x-ray data (0023 lines 1-8) and processing the x-ray data to obtain a representation of an object with a first resolution (0020 lines 1-10) the prior art fails to teach dividing the first and second 3D representations into a plurality of working regions; identifying a plurality of regions in each of the plurality of workings regions of the second 3D representation, each region corresponding to one of a plurality of components of the object, by at least: identifying a plurality of initial regions of the second 3D representation, each initial region having pixel values in one of a plurality of ranges of pixel values; and selectively adjusting each of the plurality of initial regions based on a comparison between the initial region and one or more features derived from one or more 2D sections of at least part of the object obtained from the first 3D representation; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 05/26/22, with respect to claims have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 24-25, 31, 36-37 and 42-43 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649